DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Lee et al. (2017/0116925) teaches a display device, comprising: a display panel (100; Fig 1) configured to display an image (Claim 1); and a scan driver (140A+140B; Fig 2) having a scan signal generation circuit (Fig 1; para [0039] The signal generation circuit 140A and 140B) that supplies a scan signal to the display panel (para [0039] signal generation circuit 140A and 140B are composed of stages which shift and output a scan signal based on a signal or voltage CLK, ECLK, VST, EVST, RST, ERST, VGH, or VGL output from the level shifter), wherein the scan signal generation circuit comprises: a first transistor (T1; Fig 6); a Q node (Fig 6), a second transistor (T2; Fig 6); a QB node (Fig 6), a third transistor (T3; Fig 6), a fourth transistor (T4; Fig 6), and a fifth transistor (T5; Fig 6). Lee also teaches a scan driver, comprising: a level shifter; and a shift register having a scan signal generation circuit (para [0036] The scan driver 130, 140A, and 140B may be further defined as a level shifter circuit 130, and signal generation circuit 140A and 140B, respectively) that operates based on a two- phase clock signal output from the level shifter (para [0038] Then, the level shifter circuit 130 supplies the level-shifted signal or voltage to the signal generation circuit 140A and 140B. para [0061] The aforementioned signal generation circuit 140A and 140B operates based on different-phase clock signals. For example, a clock signal CLK supplied to the scan signal generation circuit 140A may be comprised of at least four phases, and a clock signal ECLK supplied to the emission signal generation circuit 140B may be comprised of at least two phases.). Regarding claim 1, prior art of record fails to teach the following claim limitations of “a first transistor configured to control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (2021/0074203) teaches a scan driver circuit. Park et al. (2017/0061878) teaches a scan driver circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623